Citation Nr: 1511724	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for service-connected right knee arthritis with limitation of flexion.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO continued a 10 percent rating for evaluation of service-connected medial meniscus tear with instability, right knee; in addition, the RO granted service connection for right knee arthritis and assigned a 10 percent initial rating for limitation of extension and a separate noncompensable rating for limitation of flexion.

In a December 2011 notice of disagreement, the Veteran disagreed with the noncompensable evaluation for limitation of flexion which is the issue now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to ascertain the current nature and severity of his right knee arthritis and to associate the most recent VA treatment records with the claims file.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

In this case, the Veteran has separate ratings for his service-connected right knee disability under these three diagnostic codes.  He has specifically appealed the noncompensable rating assigned for limitation of flexion.

Under DC 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 

In August 2011, the Veteran underwent a VA examination of his knee.  Flexion was to 110 degrees with objective evidence of painful motion beginning at 100 degrees.  Pursuant to DC 5260, the Veteran's flexion was not limited enough to warrant a compensable rating at the time of the August 2011 examination.

Following a statement of the case continuing the denial of a compensable rating for limitation of flexion, the Veteran filed a Form 9 in February 2013.  He indicated that the RO did not list his VA treatment records after September 2011 as having been considered as part of his claim.  He repeated his contention that "the reduction in range of motion and reduced flexion in [his] right knee warrant an increased evaluation."  

Thereafter, the RO sought the more recent treatment records and continued the denial of an increased rating in an April 2013 supplemental statement of the case.  

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's knee was over three years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   In addition, the Veteran continues to contend that his knee condition is worse than reflected in the August 2011 examination report. 
On remand, all available VA treatment records must be associated with the claims file for review.  It appears those up to March 2013 appear in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since March 2013 with the claims file.

2.  Following the above development, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right knee disability.

The claims file should be made available for review, and the examination report should reflect that such review occurred, including review of electronic records that are not in the paper file.

All necessary tests, including imaging studies, should be performed and the results documented in the report, to specifically include limitation of flexion of the knee.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner should also perform testing of all ligaments and characterize any findings of subluxation and/or lateral instability as mild, moderate, or severe.  Additionally, the examiner should assess the cartilage in both knees and note any dislocation or episodes of 'locking', pain, and effusion in the joint.   All symptoms should be reported in detail.

3.  After the development requested has been completed, the RO must readjudicate the claims.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




